Citation Nr: 0306047	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision which denied 
service connection for bilateral hearing loss.  

The veteran was afforded a personal hearing at the RO in 
December 1999.  A videoconference hearing was held in 
December 2002, before the Board Member signing this document.  
The Board Member had been designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the testimony from both hearings has 
been associated with the claims file.  


FINDINGS OF FACT

No competent medical evidence has been submitted which 
indicates that any hearing loss the veteran currently has 
started or was made worse by, service.  Bilateral hearing 
loss was first noted many decades after discharge from 
service and has not been related to any in-service occurrence 
of event.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100 et. seq (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone a VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in March 2001 correspondence from the 
RO.  In this regard, the Board notes that the March 2001 RO 
correspondence made specific reference to evidence that would 
be obtained by the Board and records that the veteran was 
asked to submit in support of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, the Board finds that the claims 
are ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, letters to 
the veteran have informed him as to evidence he should 
submit, and informed him of what the VA would obtain.  As 
there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2002).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

A review of his service medical records reflects that on 
enlistment examination in November 1942, his hearing was 
normal.  The November 1945 discharge examination report notes 
that the veteran had a history of a head injury in September 
1944 which did not require hospitalization.  No residuals of 
a head injury were clinically noted at that time.  Whispered 
voice testing was 15/15, bilaterally.  No ear abnormalities 
were noted.  In claims filed shortly after service there was 
no mention or claim related to hearing loss.

The veteran's service personnel records reflect that he 
served in the European Theater of operations form February 
1944 to November 1945.  His military occupational specialty 
was automotive mechanic.  

The veteran filed his initial claim for service connection 
for bilateral hearing loss in May 1999.  At that time, the 
veteran indicated that he had hearing loss in both ears which 
began in 1997.  

A private audiological examination report dated in October 
1998 shows pure tone thresholds in the right ear of 35, 35, 
55, 70, and 80 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Pure tone thresholds in the left ear 
were 35, 35, 50, 75, and 80 decibels at the same frequencies.  

On VA audiological examination conducted in July 1999, the 
veteran reported difficulty hearing his wife and the 
television.  He gave a history of noise exposure during 
service.  He denied tinnitus, otalgia, otorrhea, or middle 
ear pathology.  Pure tone thresholds in the right ear were 
30, 30, 55, 65, and 70 decibels at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  Pure tone thresholds in the left 
ear were 35, 30, 50, 70, and 80 decibels at the same 
frequencies.  Speech recognition scores were 88 percent in 
both ears.  The diagnostic assessment was bilateral mild to 
severe sensorineural hearing loss, left ear worse than the 
right ear with good word recognition scores bilaterally.  

During the December 1999 RO hearing, the veteran testified 
that he drove and repaired tanks during his military service 
in World War II.  He claimed that he was exposed to loud 
bombing and shelling during his combat service.  The veteran 
indicated that he did not wear ear protection during this 
time.  He stated that his wife first noticed his hearing 
problem 10 years ago.  

During the December 2002 videoconference hearing, the veteran 
related that he first noticed hearing loss in 1994.  He said 
that a head injury during service, and exposure to loud 
bombing during service caused his current hearing loss.  He 
stated that the etiology of his current hearing loss had not 
been discussed by any of his doctors.  

The Board notes that the veteran is competent to report noise 
exposure during service, and such exposure is consistent with 
the circumstances of his combat service.  See 38 U.S.C.A. 
§ 1154 (West 2002).  This however does not serve to establish 
service connection for hearing loss.  There is no dispute 
that he currently has bilateral hearing loss as defined in 38 
C.F.R. § 3.385.  However, the determinative issue in this 
case is whether the veteran's current hearing loss disability 
is a result of acoustic trauma during active service.  This 
issue is medical in nature and requires competent medical 
evidence.  The statements from the veteran do not constitute 
a qualified medical opinion as to causation between reported 
noise exposure in service and the post-service diagnosis of 
hearing loss.  

In this case, the veteran essentially claims that his current 
bilateral hearing loss began as a result of noise exposure 
and a head injury during service.  In this regard, the Board 
notes that although his service medical records reflect that 
he experienced a head injury in 1944, he was not hospitalized 
for the episode and no residuals thereof were clinically 
noted.  Moreover, his service medical records are entirely 
negative for any findings or complaints of hearing 
difficulties.  Normal hearing was shown at separation 
examination.  The veteran has not submitted any competent 
evidence showing that any current hearing loss disability is 
related to service or that a sensorineural hearing loss 
disability was manifested to a compensable degree within the 
one-year, post-service presumptive period.  In fact, on his 
application for compensation and in subsequent testimony, the 
veteran has consistently reported that his hearing loss began 
in the 1990's, more than forty years after his discharge from 
active duty.  

In summary, the service medical records do not include any 
complaints, findings, or diagnoses pertaining to a hearing 
loss disability and no other competent evidence of record 
indicates that any hearing loss disability is related to 
service or that a sensorineural hearing loss disability was 
manifested to a compensable degree within the one-year post-
service presumptive period.  Consequently, service connection 
for bilateral hearing loss is denied.  Since the 
preponderance of the evidence is against allowance of these 
claims, the benefit-of-the-doubt doctrine is inapplicable, 
for the aforestated reasons.  


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  



 

